1, 3, 4. The questions discussed under these heads are substantially identical with the questions urged inSkuratowicz v. Highland Park State Bank, 234 Mich. 356, and defendant's brief in this case follows very closely the brief in that case. We there held that inasmuch as the paper was but a receipt, parol proof was admissible to show the agreement between the parties, and distinguished the case from Karnov v.Goldman, 229 Mich. 551, in which case the parties had reduced their agreement to writing, and we there held that the case was controlled by Cechanowicz v. Highland Park State Bank,224 Mich. 37. It is possible that this case went somewhat further than the Cechanowicz Case. In that case we disposed only of the questions arising upon the record there presented. The later case, however, logically follows it. In the Skuratowicz Case we also had the same questions raised as in the instant case of proof of nondelivery and the measure of damages. We must hold that upon the questions *Page 221 
discussed under these three heads that case is controlling.
2. We are not persuaded that the argument of plaintiff's counsel constituted reversible error. The court quite carefully guarded the rights of defendant and our reports contain many cases not necessary to cite where we have refused to reverse cases on arguments which went much further than the one in this case.
5. Defendant made a motion for a new trial, alleging among other reasons that the verdict was against the weight of the evidence. This was overruled. In considering this motion we can, of course, only consider the evidence adduced on the trial. We do not think the verdict is manifestly against the overwhelming weight of the evidence produced on the trial, and that is the test we must apply. Plaintiff testified to making the agreement with Mr. Gruenberg. He in turn denied making the agreement with plaintiff but at the same time frankly acknowledged that he did not have a present recollection of this particular transaction. There were no other witnesses to the transaction. The jury believed the plaintiff and the trial judge placed his approval on the verdict. We can not say upon this record that the testimony introduced by defendant so overwhelmingly outweighed that of plaintiff as to justify us in reversing the case on this ground.
A second motion for a new trial based on the ground of newly-discovered evidence was made. Upon the trial defendant produced the stub made at the time of the transaction but was unable to produce plaintiff's application, which had been separated from the stub. The stub showed that the passbook to be issued by the Russian bank was to be delivered to plaintiff's wife in Russia. After the trial the bank discovered the application which corresponded with the stub and was confirmatory of defendant's claim. Upon the argument *Page 222 
the writer was quite strongly impressed that the trial judge could have wisely granted the motion. But the question before us is whether he committed error in refusing to grant it. There was considerable testimony given on the hearing of the motion. The case was commenced December 11, 1922; the trial commenced February 6, 1925. Defendant, therefore, had over two years to prepare its case. The papers were all in its possession; it was instructed by its attorney to gather up all documents bearing on the transaction; its employees say they searched but did not find this particular document until after the trial. It was cumulative of the stub. We are persuaded that the ruling of the trial judge was well within our decisions. The rule to be observed was so clearly stated by Mr. Justice MOORE inCanfield v. City of Jackson, 112 Mich. 120, that we quote it and forego citation of other authorities. He there said:
"A second motion for a new trial was made on the ground of newly-discovered evidence. The motion was overruled. We think properly so. 'A motion for a new trial, upon the ground of newly-discovered evidence, is not regarded with favor. The policy of the law is to require of parties care, diligence, and vigilance in securing and presenting evidence.' Elliott, App. Proc. § 857. To entitle one to a new trial upon this ground it should be shown: First, that the evidence, and not merely its materiality, be newly-discovered; second, that the evidence be not cumulative merely; third, that it be such as to render a different result probable on a retrial of the cause; fourth, that the party could not with reasonable diligence have discovered and produced it at the trial. Hayne, New Trial 
App. §§ 88-92, and many cases there cited; Gray v. Barton,62 Mich. 186. Defendant failed to make such a showing as to entitle it to a new trial."
The trial judge heard the testimony on the trial, together with that given on the motion for a new trial, and denied the motion. We may be convinced that the plaintiff's case is not as righteous a one as his *Page 223 
counsel seem to believe. We may even be convinced that the case is a hard one, but hard cases should not be permitted to make shipwreck of the law. The decision of the trial judge was clearly within the law and will not be disturbed.
6. Plaintiff was permitted to testify to preliminary talks and negotiations leading up to the consummation of the transaction. We perceive no error in this.
The judgment must be affirmed.
BIRD, C.J., and SHARPE, SNOW, STEERE, WIEST, CLARK, and McDONALD, JJ., concurred.